229 F.2d 433
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CAMBRIA CLAY PRODUCTS COMPANY, Respondent.
No. 12072.
United States Court of Appeals Sixth Circuit.
Aug. 12, 1955.

George J. Bott, A. Norman Somers, Frederick U. Reel, Washington, D.C., for petitioner.
Miller, Searl & Fitch, Portsmouth, Ohio, J. Mack Swigert, Cincinnati, Ohio, for respondent.
Before McALLISTER and MILLER, Circuit Judges, and GOURLEY, District judge.
PER CURIAM.


1
The motion of the National Labor Relations Board that the Court reconsider its order of April 5, 1955 sustaining respondent's motion of February 24, 1955, together with its suggestion for en banc reconsideration, having been considered by the Court;


2
And the Court being of the opinion that the uniform procedure heretofore followed by the Court should not be departed from, namely, that in cases where the appeal was heard, and the judgment or order complained of was decided, by a regular Court consisting of three judges only, a petition to rehear or to reconsider should not be considered by the Court en banc;


3
It Is Ordered that said motion to reconsider is overruled.  Sec. 160(e), Title 29, U.S.C.A.; Republic Natural Gas Co. v. Oklahoma, 334 U.S. 62, 68 S. Ct. 972, 92 L. Ed. 1212; N.L.R.B. v. National Gas Co., 8 Cir., 215 F.2d 160; Compare: Carpenter v. Wabash Railway Co., 309 U.S. 23, 60 S. Ct. 416, 84 L. Ed. 558, rehearing denied, 309 U.S. 695, 60 S. Ct. 585, 84 L. Ed. 1035; Schilder v. Gusik, 6 Cir., 180 F.2d 662, 664.


4
Judge McALLISTER is the opinion that the motion to reconsider should be granted.